ORDER DENYING REQUEST FOR STAY
This matter came before the Fort Peck Court of Appeals on Appellant’s Motion to stay a lower court ruling apparently issued on March 4, 2004. Appellant indicated that a request for appellate review would be filed within 15 days. Nothing in the record *151reflects that such a request for review was ever filed with this Court.
Until such time as a notice of appeal has been filed and accepted by this Court, this Court does not have jurisdiction to issue an order staying any lower court order. Under Title II, Chapter 2, Sec. 207(e) of the Assiniboine & Sioux Tribes Comprehensive Code, a stay maybe request pending review of the appeal. There has been no petition for review filed in this matter. Absent a proper request for review, this Court lacks jurisdiction over the parties and subject matter and cannot issue any decision impacting a lower court decision.
Since this matter is not properly before the Appellate Court at this time, Appellant’s Motion for a Stay in judgment is DENIED. The lower court order remains in effect until either vacated or modified by that court, or until an appeal of decision is properly initiated.